t c memo united_states tax_court walter kowsh petitioner v commissioner of internal revenue respondent docket no filed date walter kowsh pro_se michelle l maniscalco for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined an dollar_figure deficiency in petitioner’s income_tax for and a dollar_figure addition_to_tax for failure_to_file a return timely under sec_6651 a dollar_figure addition_to_tax for failure_to_pay_tax timely under sec_6651 and a dollar_figure addition_to_tax for failure to pay estimated_tax under sec_6654 after 1all section references are to the internal_revenue_code in effect for the year at issue unless otherwise specified concessions the remaining issues for decision3 are whether petitioner’s depression caused by his wife’s untimely death at age and the date attacks september attacks on the world trade center qualifies as a disability for purposes of the 10-percent additional tax on his pension distribution under sec_72 and qualifies as reasonable_cause for his failure_to_file a timely return timely pay taxes and pay estimated_tax we hold that petitioner’s depression does not qualify as a disability under sec_72 or as reasonable_cause for purposes of the additions to tax findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in new york at the time he filed the petition background petitioner’s wife died an untimely death from thyroid cancer at age in date leaving petitioner responsible for her aged mother and petitioner’s two teenage children petitioner managed six employees overseeing day-to-day operation of a large 2the parties stipulated after petitioner eventually filed the return for to petitioner’s items of income loss exemptions credits and self-employment_tax 3petitioner claimed a dollar_figure deduction for tuition and related fees to send his children to catholic school petitioner failed to substantiate these expenses at trial however in addition petitioner admits that he paid the amounts to a private middle or high school not to a post-secondary institution see sec_25a sec_222 we therefore find that petitioner is not entitled to the deduction computer system at deutsche bank at the time his wife died and at the time of the september attacks on the world trade center near the deutsche bank building petitioner lost a number of friends and neighbors in the september attacks including three or four people who had attended his wife’s funeral by date petitioner’s depression from his wife’s death and the september attacks became so severe that petitioner could no longer go to work petitioner also suffered from sleep apnea that caused him to have narcoleptic episodes and fall asleep the human resource department at deutsche bank instructed petitioner to seek aid through the bank’s employee assistance program which he did petitioner was given medication for depression and anxiety attacks petitioner testified that he took wellbutrin lexapro ativan and paxil commonly known antidepressants and or anti anxiety medications but petitioner was unable to specify when he took any of the medications moreover petitioner failed to provide any affidavits or testimony from any medical professionals regarding any illnesses petitioner failed to provide any reports or letters from doctors despite numerous requests from respondent in addition his doctor was unwilling to provide any certification that petitioner was disabled petitioner received both short-term and long-term disability payments through his disability insurance_policy with a private insurer petitioner provided no evidence that he applied for or received social_security disability benefits petitioner did not file an income_tax return for which was due on date respondent prepared a substitute for return with information from petitioner’s third-party payors and issued a deficiency_notice to petitioner petitioner timely filed a petition and petitioner subsequently in date prepared a proposed return we must decide his liability for the sec_72 additional tax and the additions to tax under sec_6651 and and sec_6654 petitioner argues that his depression qualifies as a disability for purposes of the 10-percent additional tax on his pension distribution under sec_72 and qualifies as reasonable_cause for his failure_to_file a return timely to pay taxes timely and to pay estimated_tax opinion we are asked to decide whether petitioner’s depression constituted a disability to absolve petitioner from the percent additional tax on an early distribution under sec_72 and whether such disability constitutes reasonable_cause to absolve petitioner from the additions to tax respondent stipulates that petitioner received short-term and long-term disability payments through an insurance carrier respondent argues however that disability for insurance purposes does not establish that petitioner was disabled within the meaning of sec_72 t or for purposes of establishing reasonable_cause 4petitioner concedes that he received a dollar_figure distribution from a qualified_retirement_plan during the year at issue continued for his failure_to_file a return to pay the tax due and to pay the estimated_tax we agree early distribution from pension account we first address whether petitioner is liable for the percent additional tax on early distributions under sec_72 sec_72 imposes a 10-percent additional tax on the amount of an early distribution from a qualified retirement account sec_72 provides for certain exceptions to the imposition of this 10-percent additional tax one such exception is a distribution attributable to an individual’s being disabled sec_72 an individual is disabled for this purpose if he or she is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or to be of long-continued and indefinite duration sec_72 an individual seeking to benefit from the exception must provide proof of his or her disability id petitioner argues that the depression he suffered due to his wife’s early death and the september attacks caused him to be totally disabled petitioner offered no documentary_evidence to corroborate his depression or anxiety however in addition no doctors testified nor did petitioner provide any affidavits from medical professionals no doctor was willing to certify continued petitioner fails to dispute that if the distribution was not attributable to his being disabled within the meaning of sec_72 he qualifies for none of the other exceptions of sec_72 that petitioner was disabled we find that petitioner’s uncorroborated testimony does not establish that he was disabled for sec_72 purposes moreover we agree with respondent that qualifying for disability insurance is not dispositive in determining whether an individual is disabled for purposes of the 10-percent additional tax under sec_72 thus petitioner is liable for the 10-percent additional tax under sec_72 that applies to the pension distribution petitioner received in additions to tax for failure_to_file and pay timely we next address whether petitioner’s failure_to_file a timely return and to timely pay the tax was due to reasonable_cause petitioner admits that he failed to file the return timely and pay the correct amount of tax petitioner argues however that his depression and sleep apnea constitute reasonable_cause sec_6651 provides for an addition_to_tax for failure to timely file a tax_return on or before the specified filing_date and sec_6651 provides for an addition_to_tax for failure to timely pay the tax due the additions to tax under sec_6651 do not apply however if the failure to timely file or timely pay is due to reasonable_cause and not to willful neglect 469_us_241 petitioner has the burden_of_proof with respect to defenses to the additions to tax under sec_6651 see 116_tc_438 to satisfy this burden a taxpayer must show that he or she exercised ordinary business care and prudence but was nevertheless unable to file the return within the prescribed time 92_tc_899 sec_301_6651-1 proced admin regs a taxpayer may have reasonable_cause for failure to timely file a return where the taxpayer experiences an illness or incapacity that prevents the taxpayer from filing his or her return see eg 46_bta_578 carnahan v commissioner tcmemo_1994_163 affd without published opinion 70_f3d_637 d c cir jones v commissioner tcmemo_1988_542 harris v commissioner tcmemo_1969_49 we do not find that petitioner’s depression and sleep apnea incapacitated him to such an extent that he was unable to file the return and pay the proper amount of taxes for petitioner offered no evidence to corroborate his accounts of depression or anxiety no doctors testified nor did petitioner provide any affidavits from medical professionals petitioner failed to meet his burden of proving 5the commissioner bears the burden of proving with respect to sec_6651 that he prepared a substitute for return that properly estimated the amount of tax due and fulfilled the requirements of sec_6020 127_tc_200 affd 521_f3d_1289 10th cir both parties concede that respondent has met his burden the commissioner has the burden to produce evidence that the return was filed late in respect of sec_6651 116_tc_438 petitioner admits that he failed to file the return timely reasonable_cause for his failure to timely file the return and pay the proper amount of taxes moreover petitioner’s failure to timely file continued for years beyond the due_date of the return we have held in similar situations that there is no reasonable_cause for a delay in filing beyond the term of the taxpayer’s illness see eg ramirez v commissioner tcmemo_2005_179 black v commissioner tcmemo_2002_307 affd 94_fedappx_968 3d cir wright v commissioner tcmemo_1998_224 petitioner’s depression and anxiety admittedly affected him during a portion of and likely for some time thereafter the return for remained unfiled however for almost years from its due_date and was filed only in preparation for trial in date we find that petitioner’s illness does not constitute reasonable_cause for his failure to timely file a return and pay the proper amount of taxes in sum petitioner has not shown that his failure to timely file an income_tax return for and pay the proper amount of tax was due to reasonable_cause and not to willful neglect thus we find that petitioner is liable for the additions to tax under sec_6651 and estimated_tax addition respondent also determined petitioner was liable for an addition_to_tax under sec_6654 for failure to make estimated_tax payments for sec_6654 imposes an addition_to_tax where a taxpayer underpays estimated_tax the estimated_tax addition is mandatory unless a statutory exception in sec_6654 applies see 91_tc_874 75_tc_1 see also 33_tc_1071 reasonable_cause and lack of willful neglect are not relevant considerations for estimated_tax addition notwithstanding the lack of reasonable_cause respondent must produce evidence sufficient for us to conclude that petitioner had a required_annual_payment under sec_6654 relating to tax_liability for the preceding tax_year to determine whether one of the exceptions applies see 127_tc_200 affd 521_f3d_1289 10th cir the record reflects that petitioner had dollar_figure withheld towards his tax_liability for and petitioner made no estimated_tax payments for the record fails to reflect however whether petitioner filed a return for the preceeding tax_year and if so what petitioner’s liability was for that year we therefore conclude that respondent failed to produce the requisite evidence and thus petitioner is not liable for the addition_to_tax under sec_6654 for underpaying estimated_tax for to reflect the foregoing and the concessions of the parties decision will be entered under rule
